                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


In re:

LINEAR MOLD & ENGINEERING,                                 Case No.: 21-42617-mar
LLC,                                                       Chapter 11

         Debtor.                                           Hon. Mark A. Randon


                  REPORT BY SBRA DEBTOR FOR
       STATUS CONFERENCE HELD PURSUANT TO 11 U.S.C. § 1188(a)

Bankruptcy Code § 1188(c), requires a Small Business Reorganization Act
("SBRA") Debtor to, not later than 14 days before the status conference scheduled
under § 1188(a), file with the court and serve on the trustee and all parties in interest
a report that details the efforts the Debtor has undertaken, and will undertake, to
attain consensual plan confirmation. Pursuant to this requirement, the Debtor hereby
REPORTS as follows:

1.       Deficient Filings:

The Debtor is in the process of preparing Amendments to the Petition to correct the
Debtor’s EIN and will be filing an Amended Schedule A/B to reflect inventory in
the estimated value of $183,000.00 and filing an Amended Schedule G to reflect
software and computer lease agreements. In addition, Debtor will file an Amended
Schedule F to reflect a Note payable to John Tenbusch.

2.       Disclosure Statement:

The Debtor does not anticipate the need to file a disclosure statement.

3.       Pending or Anticipated Litigation:

The Debtor intends to issue approximately two (2) preference demands upon the
utility companies for the recovery of claims pursuant to 11 USC § 547. In the event
there are any unresolved preference claims, it is possible litigation may be required.
                                               1
     21-42617-mar   Doc 37    Filed 04/12/21       Entered 04/12/21 17:12:01   Page 1 of 4
4.         Status of Filed Motions / Applications:

The following matters will require resolution by the Court in advance of the
anticipated confirmation hearing date:

      1.        Approval of Applications of counsel and accountants which are currently
                under review by the US Trustee’s office.

      2.        Critical Vendor Motion.

      3.        Acceptance or rejection of Equipment Lease Contracts and Employment
                Contracts.

      4.        Acceptance of Insurance Contracts.

      5.        Motion to Compromise Claims, pursuant to Rule 9019.

5.         SBRA Plan:

The Debtor has not yet filed a plan and recognizes that, pursuant to 11 U.S.C. §
1189(b), the proposed plan must be filed not later than 90 days after the order for
relief, except that the Court may extend the period if the need for an extension is
attributable to circumstances for which the Debtor should not be held justly
accountable.

The Debtor anticipated filing a plan on or before: June 24, 2021.

The Debtor is NOTIFIED and is aware that a failure to file a proposed Chapter 11
Plan on or before the deadline set forth by 11 U.S.C. § 1189(b) may result in the
administrative dismissal of this case.

6.         Report on Consensual Confirmation:

           A.      Unclassified, Administrative Claims:

The Debtor anticipates paying all administrative claims, in full, pursuant to 11
U.S.C. §1191(e).

           B.      Priority Tax Claims:


                                                 2
     21-42617-mar      Doc 37   Filed 04/12/21       Entered 04/12/21 17:12:01   Page 2 of 4
There are no unpaid priority tax claims in his case.



        C.    Secured Claims:

The Debtor does not anticipate that any secured claim holder will be impaired under
the anticipated proposed plan. Debtor is working with Level One Bank and the U.S.
Small Business Administration, its secured lenders, regarding the terms of a
consensual plan.

        D.    General Unsecured Claims:

The unsecured claims bar date for non-governmental creditors is: July 26, 2021.

The Debtor anticipates that unsecured creditors will be impaired under the
anticipated or proposed plan, and:

        Anticipates obtaining consensual confirmation because the financial
        projections to be filed with the Debtor's proposed plan show that payments
        under the plan, if any, will be the Debtor's best efforts and will equal or exceed
        what unsecured creditors could expect to receive in a Chapter 7 liquidation.

        E.    Leases and Executory Contracts:

The Debtor has a number of equipment leases as reflected on Schedule G which
some of which are subject to cure and/or assumption in the anticipated plan, and the
Debtor states that the Debtor is negotiating any cure and/or modification agreements
with the counter-party in good faith.

7.      Discharge:

The Debtor is seeking a discharge under the Plan pursuant to 11 U.S.C. § 1141(d).




                                              3
     21-42617-mar   Doc 37   Filed 04/12/21       Entered 04/12/21 17:12:01   Page 3 of 4
                                                   Respectfully submitted,

                                                   STROBL SHARP PLLC

Date: April 12, 2021                               /s/ Lynn M. Brimer
                                                   LYNN M. BRIMER (P43291)
                                                   PAMELA S. RITTER (P47886)
                                                   Strobl Sharp PLLC
                                                   300 E. Long Lake Road, Suite 200
                                                   Bloomfield Hills, MI 48304-2376
                                                   (248) 540-2300; fax (248) 645-2690
                                                   Proposed Attorneys for Debtor and
                                                   Debtor in Possession
                                                   lbrimer@stroblpc.com
                                                   pritter@stroblpc.com
*S&B\85363\002\BANKRUPT\SB743199.DOCX




                                                         4
  21-42617-mar           Doc 37         Filed 04/12/21       Entered 04/12/21 17:12:01   Page 4 of 4
